Per Curiam.

We concur in the findings and recommendation of the board. We suspend Connie Gent Hendricks from the practice of law in Ohio for two years, but order the suspension stayed on condition that Hendricks obey the conditions of her two-year probation as recommended by the panel and board. If *568respondent violates any of those conditions during the probationary period, the two-year term of suspension will be automatically imposed. Costs taxed to respondent.

Judgment accordingly.

AM. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Moyer, C.J., dissents and would indefinitely suspend respondent.